United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                September 11, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-60685
                          Summary Calendar


FATIMA RAZIUDDIN-CYCLEWALA,

                                      Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A29-327-691
                        --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Fatima Raziuddin-Cyclewala (“Raziuddin”) petitions for

review of the Board of Immigration Appeals’ (BIA) dismissal of

her appeal of the Immigration Judge’s denial of her motion to

reopen her deportation proceedings.    She argues 1) that the BIA

should have liberally construed her motion and should have

forgiven her failure to serve the Office of the District Counsel

and to include the appropriate application for relief and 2) that




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-60685
                                 -2-

her situation warranted equitable tolling of the limitations

period for filing a motion to reopen.

     We “will defer to the BIA’s interpretation of immigration

regulations if the interpretation is reasonable.”    Lopez-Gomez v.

Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001).    Motions to reopen

immigration proceedings are disfavored.    Lara v. Trominski, 216

F.3d 487, 496 (5th Cir. 2000).   “There is no statutory provision

for reopening; the authority to reopen derives solely from

regulations promulgated by the Attorney General.”    Id.     “We

therefore apply a highly deferential abuse of discretion standard

in reviewing the BIA’s denial of a motion to reopen.”       Id.

     Raziuddin’s motion to reopen did not include an application

seeking a change of status or the documentation demonstrating her

entitlement to such relief.    See 8 C.F.R. §§ 3.2(c)(1),

3.23(b)(1) (1997) (renumbered 8 C.F.R. §§ 1003.2 and 1003.23(b)).

She did not serve the District Counsel with the motion, and the

INS filed an opposition to the motion.     See 8 C.F.R. §§ 3.2(g)(2)

(1997).   The BIA’s dismissal of Raziuddin’s appeal of the

Immigration Judge’s denial of her motion to reopen was not an

abuse of discretion.    See Matter of Yewondwosen, 21 I & N Dec.

1025, 1025-26 (1997).

     PETITION FOR REVIEW DENIED.